Citation Nr: 1828071	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-30 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability, claimed as secondary to a left knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a hearing before the undersigned in April 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

Here, the Board finds the August 2013 VA examination report is inadequate to make an informed decision on the Veteran's claims.  The August 2013 VA examiner failed to provide an adequate rationale for any of the opinions included in the report and simply provided generic bullet points indicating there is no documentation of treatment and no chronicity of the claimed conditions without an analysis of the specific facts of the Veteran's claims.  The Board notes service treatment records document treatment for right shoulder and left knee conditions in service.  It is unclear if the August 2013 VA examiner considered these records because they were associated with the electronic claims file subsequent to the August 2013 VA examination and were not discussed in the opinions provided in the examination report.

Further, the Board finds the presumption of soundness applies with respect to the Veteran's service connection claim for a left knee disability, which negates the probative value of the aggravation opinion provided by the August 2013 VA examiner.  The Veteran's September 1983 entrance examination report indicates the Veteran had a left knee scar prior to his entry into active service.  There is no indication in the examination report that there was an underlying orthopedic condition or that the scar was surgical in nature; therefore, the presumption of soundness attaches with respect to a left knee condition, other than a scar.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  There is no other evidence that indicates there was a pre-existing left knee condition, other than a scar.  As such, the Board finds it is not clear and unmistakable that a left knee condition, other than a scar, pre-existed service, and the presumption of soundness has not been rebutted, making a new nexus opinion necessary.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Finally, during the April 2017 hearing, the Veteran reported he sought treatment for a left knee condition at a VA facility in Albany, Georgia, in the 1990s shortly after his separation from service.  There are limited VA treatment records of record, and there is no indication efforts have been made to obtain potentially outstanding records from the Albany facility.  VA's duty to assist requires efforts to ensure all available VA treatment records have been obtained and associated with the Veteran's claims file.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the claims file, to include any records that may be available from the VA facility in Albany, Georgia from the 1990s.

2.  Schedule the Veteran for a new examination regarding his service connection claims for right shoulder, left knee, and right knee disabilities.

With regard to the right shoulder and left knee claims, the selected examiner must provide an opinion addressing whether the Veteran has a current right shoulder and/or left knee disability that is at least as likely as not (50 percent probability or greater) the result of disease or injury in service, to include the documented treatment for right shoulder and left knee conditions noted in service treatment records.  For purposes of this opinion, because the Veteran's entrance examination included a clinically normal evaluation of the left knee, the examiner must ignore any suggestion of a pre-existing left knee disability.

With regard to the right knee claim, the selected examiner must provide an opinion addressing whether the Veteran has a current right knee disability that is at least as likely as not (50 percent probability or greater) proximately due to, or aggravated by, the claimed left knee disability.  The opinion must address both causation and aggravation to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



